DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 8-12, and 14-22 are pending.
This communication is in response to the communication filed 10/25/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson US2010/0211411 in view of Wasson et al. US2010/0195909 in further view of Graiver et al. US2019/0311787.
As per claim 1, Hudson teaches 
A natural language processing patient-trial matching system, comprising: one or more processors configured to: (Hudson fig. 1 and associated paragraphs, par. 37 teaches performing the functions of a processor using a computer system)
convert, using data in an ontology/terminology database, input non-structured text-based patient health data from an electronic health record database or a patient computing device and input non-structured text-based clinical trial eligibility criteria into structured text-based patient health data and structured text-based clinical trial eligibility criteria by organizing a content of the non-structured text-based data as known data elements by: (Hudson par. 37, 47 teaches converting non-structure patient data gathered from a series of questions into structured patient health data by organizing it into a user profile, and trial acceptance criteria)
match the structured text-based patient health data and the structured text-based clinical trial eligibility criteria based on user input matching criteria and outputs matched results; and (Hudson par. 73-75 teaches comparing the patient profile to acceptance criteria for available clinical trials and outputting the result)
rank the matched results using ranking criteria, which include ranking patients matched to a clinical trial of interest in response to matching to find a group of trial patients, and (Hudson par. 47, 77 teaches calculating a score, equivalent to rank, that is used to match the patient to clinical trials of interest using ranking criteria such as score thresholds, the matched patients can be grouped by age, gender, location, and ore range of scores)
ranking clinical trials matched to a particular patient in response to matching to find a clinical trial to generate an optimized patient population for a user; (Hudson par. 77 teaches patient can be prequalified for a group of clinical trials, clinical trials can be matched to a particular patient based on the patient’s data and ranking criteria, here optimized population is the result of prioritizing patient based on patient location, population balance, medical complexity or alternative criteria, the specification does not state any other definitions, therefore under broadest reasonable interpretation, applying criteria such as being female, over 35 years old, and having a score of 253 would satisfy alternative criteria as stated in the specification in determining optimized patient population)
automatically update the ontology/terminology database; and (Hudson par. 81 teaches updatable database)
invoke a device to provide a notification to the user of the matched results (Hudson par. 31, claim 1 teaches a server determines whether the user prequalifies for any of the clinical trials, and notifies the user).
Hudson does not specifically teach the following limitations met by Wasson,
identifying language in the non-structured text-based patient health data and the non- structured text-based clinical trial eligibility criteria; (Wasson par. 46 teaches rules to recognize the European language)
tokenizing the language identified; annotating the language tokenized with parts of speech; parsing the language, based at least in part on the annotated parts of speech; annotating the language parsed with name entities; extracting information from the language, based at least in part on the annotated name entities; and (Wasson fig. 1 and associated paragraphs, par. 7, 11, 62, 105 teaches rules to recognize European language, tokenization of text, annotator which can annotate parts of speech, using a parser to determine constituent parts of texts and linking them based on their relationships with one another, which performs that function of a shallow parser, annotating names, extracting targeted pieces of information from text and using the extractions to produce XML structured data)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Hudson to have data analyzed based on the processes and devices as taught by Wasson with the motivation to give the user increased flexibility in the actions that can be performed once a match is found (Wasson par. 225).
Hudson and Wasson do not specifically teach the following limitations met by Graiver, wherein the ranking engine ranks the matched patients based at least on therapy cost, site location, and biological reasoning, and (Graiver par. 448, 460, 471-482, 499 teaches finding patient for a clinical trial based on the cost of the trial, interpreted as therapy cost, the location of the trial site, interpreted as site location, and causation of a medical event, such as an allergic reaction, interpreted as biological reasoning; the system estimates costs of a particular trial and displays it along with predicted attributes of the targeted population; Tables 1-7 teach inclusion and exclusion criteria regarding querying clinical trials including modifiers, qualifiers, and common events) wherein the ranking engine ranks the matched clinical trials based at least on patient location, population balance, and medical/biological complexity (Graiver par. 203, 343, 406, , 471-482, 499, Table 3-7 teaches matching based on patient location, an eligibility model for a large patient population, interpreted population balance, and the severity of a medical condition, interpreted as medical or biological complexity; Tables 1-7 teach inclusion and exclusion criteria regarding querying clinical trials including modifiers, qualifiers, and common events) wherein the population balance is based on demographic information including age and gender of the matched patients (Graiver par. 203, 396, 471-482 teaches ranking the list of results based on patient comparable of age, height, weight, BMI, ethnicity, location, sex, and life expectancy). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Hudson and Wasson to rank patients and trials based on therapy cost, site location, biological reasoning, patient location, population balance, and biological complexity and use population balance based on age and gender as taught by Graiver with the motivation to improve the quality of the matching results (Graiver par. 406).
As per claim 2, Hudson, Wasson, and Graiver teach all the limitations of claim 1 and further teach wherein the processor employs a predetermined data model to convert the non-structured data to structured data by organizing a content of the non-structured data as known data elements (Hudson par. 47, 79 teaches using natural language processing to process non-structured data into structured data where the structure of the data can  be organized into known data elements such as gender, age, medical histories, diseases, symptoms, and other relevant medical information)
As per claim 3, Hudson, Wasson, and Graiver teach all the limitations of claim 1 and further teach a structured patient health record database that stores the structured patient health record; and a structured clinical trial database that stores the clinical trial eligibility criteria (Hudson par. 37-39 teaches a database that contains patient information organized into records and resource servers which contain data such as clinical trial acceptance criteria).
As per claim 4, Hudson, Wasson, and Graiver teach all the limitations of claim 1 and further teach wherein the electronic health record database is located at a hospital (Hudson par. 33, 44 teaches a question record residing on a server which can be accessed by providers at a clinical trial site, which may interpreted as a hospital, since clinical trials may be held at hospital sites).
As per claim 5, Hudson, Wasson, and Graiver teach all the limitations of claim 1 and further teach at least one of: an aggregated patient health record database that stores non-structured patient health records for multiple different patients (Hudson par. 39 teaches database can hold multiple user records).
As per claim 8, Hudson, Wasson, and Graiver teach all the limitations of claim 1 and further teach the processor comprising: a search engine that matches the patient information and the clinical trial eligibility criteria (Hudson par. 35, 54 teaches a search engine which prescreens patients who may be suitable for clinical trials based on the patient medical data from the patient profile).
As per claim 9, Hudson, Wasson, and Graiver teach all the limitations of claim 8 and further teach wherein the clinical trial eligibility criteria includes a characteristic from one of a treatment, a prevention, a screening, or a diagnosis (Hudson par. 76 teaches possible criteria for clinical trial eligibility is being diagnoses with breast cancer).
As per claim 14, Hudson, Wasson, and Graiver teach all the limitations of claim 11 and further teach a configured computer that comprises the one or more processors (Hudson fig. 1 and associated paragraphs, par. 37 teaches performing the functions of a processor using a computer system).
As per claim 15, Hudson, Wasson, and Graiver teach A method for patient-trial matching using natural language processing, comprising: converting, with a processor using data in an ontology/terminology database, input non-structured patient health data from an electronic health record database or a patient computing device and input non-structured clinical trial eligibility criteria into structured patient health data and structured clinical trial eligibility criteria by organizing a content of the non-structured data as known data elements, wherein the converting and organizing comprise: identifying language in the non-structured patient health data and the non- structured clinical trial eligibility criteria; tokenizing the language identified; annotating the language tokenized with parts of speech; parsing the language, based at least in part on the annotated parts of speech; annotating the language parsed with name entities; extracting information from the language, based at least in part on the annotated name entities; and structuralizing the information into the structured patient health data and the structured clinical trial eligibility criteria using an ontology/terminology database; matching, with the processor, the structured patient health data and the structured clinical trial eligibility criteria based on user input matching criteria and outputting matched results; and ranking, with the processor, the matched results using ranking criteria that includes ranking patients matched to a clinical trial of interest in response to matching to find a group of trial patients and ranking clinical trials matched to a particular patient in response to matching to find a clinical trial to generate an optimized patient population for a user, wherein the ranking of patients is based at least on therapy cost, site location, and biological reasoning, and wherein the ranking of the clinical trials is based at least on patient location, population balance, and medical/biological complexity, wherein the population balance is based on demographic information including age and gender of the matched patients automatically updating the ontology/terminology database; and invoking a device to provide a notification to the user of the matched results (see claim 1 rejection).
As per claim 16, Hudson, Wasson, and Graiver teach all the limitations of claim 15 and further teach storing and retrieving the structured patient health record from a structured patient health record database; and storing and retrieving the structured clinical trial eligibility criteria from a structured clinical trial eligibility criteria database (Hudson par. 24, 49 teaches user medical information is stored in a user profile record which is stored in a database and can later be accessed).
As per claim 17, Hudson, Wasson, and Graiver teach all the limitations of claim 16 and further teach employing a search engine to search the structured patient health record database and the structured clinical trial eligibility criteria database and match the structured patient health data and the structured clinical trial eligibility criteria (Hudson par. 35, 37, 56, 73 teaches a search engine which prescreens patients who may suitable for clinical trials using patient profiles which include patient medical data, which is interpreted as searching patient health record database, the system matches clinical trial acceptance criteria from the resource database, which is interpreted as the clinical trial eligibility criteria database, to the patient profile, interpreted as searching the clinical trial eligibility criteria database).
As per claim 20, Hudson, Wasson, and Graiver teach A non-transitory computer readable storage medium encoded with computer readable instructions, which, when executed by a processor of a computing system, causes the processor to: convert input non-structured patient health data and input non-structured clinical trial eligibility criteria into structured patient health data and structured clinical trial eligibility criteria by organizing a content of the non-structured data as known data elements by: identifying language in the non-structured patient health data and the non- structured clinical trial eligibility criteria; tokenizing the language identified; annotating the language tokenized with parts of speech; parsing the language, based at least in part on the annotated parts of speech; annotating the language parsed with name entities; extracting information from the language, based at least in part on the annotated name entities; and structuralizing the information into the structured patient health data and the structured clinical trial eligibility criteria using an ontology/terminology database; match the structured patient health data and the structured clinical trial eligibility criteria based on user input matching criteria and output matched results; and rank the matched results using ranking criteria that includes ranking patients matched to a clinical trial of interest in response to matching to find a group of trial patients and ranking clinical trials matched to a particular patient in response to matching to find a clinical trial to generate an optimized patient population for a user wherein ranking the patients is based at least on therapy cost, site location, and biological reasoning, and wherein ranking the clinical trials is based at least on patient location, population balance, and medical/biological complexity, wherein the population balance is based on demographic information including age and gender of the matched patients; automatically update the ontology/terminology database; and invoke a device to provide a notification to the user of the matched results. (see claim 1 rejection).

Claims 10-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson US2010/0211411 in view of Wasson et al. US2010/0195909 in further view of Graiver et al. US2019/0311787 in further view of Fernandez US2010/0285082.
As per claim 10, Hudson, Wasson, Graiver teach all the limitations of claim 9, but do not teach the following limitations met by Fernandez, wherein the processor matches includes a genomic aberration detection system configured to detect at least one of genomic or transcriptomic aberrations (Fernandez par. 52 teaches detecting the structure of any DNA molecules and identifying methylation, disease markers, nonsense and frame-shift mutations, and single nucleotide polymorphisms).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Hudson, Wasson, Graiver to use a genomic aberration detection system to detect genomic aberrations as taught by Fernandez with the motivation to improve early detection of disease (Fernandez par. 156).
As per claim 11, Hudson, Wasson, Graiver, and Fernandez teach all the limitations of claim 10 and further teach wherein the genomic aberration includes at least one of a single nucleotide polymorphisms, a copy number polymorphisms, a gene fusion, a differentiated expression of a certain gene/protein, or a differential methylation status of a gene (Fernandez par. 52 teaches detecting the structure of any DNA molecules and identifying methylation, disease markers, nonsense and frame-shift mutations, and single nucleotide polymorphisms). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Hudson, Wasson, Graiver to have a genomic aberration as a single nucleotide polymorphism as taught by Fernandez with the motivation to improve early detection of disease (Fernandez par. 156).
As per claim 12, Hudson, Wasson, Graiver, and Fernandez teach all the limitations of claim 10 and further teach wherein the genomic aberration detection system includes a Physician Accessible Preclinical Analytics Application (Fernandez par. 140 teaches a medical decision support system, which is interpreted as a physician accessible preclinical analytic application). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Hudson, Wasson, Graiver to use a genomic aberration detection system as taught by Fernandez with the motivation to improve early detection of disease (Fernandez par. 156).
As per claim 18, Hudson, Wasson, Graiver teach all the limitations of claim 15 and further teach the matching including detecting at least one of aberration in the structured patient health data and matching the aberration with the structured clinical trial eligibility criteria (Fernanez par. 35, 52, 54 teaches detecting the structure of any DNA molecules and identifying methylation, disease markers, nonsense and frame-shift mutations, and single nucleotide polymorphisms, interpreted as aberrations in patient data, and a search engine which prescreens patients who may be suitable for clinical trials based on the patient’s medical data from the patient profile). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Hudson, Wasson, Graiver to detect and match patient aberrations and clinical trials as taught by Fernandez with the motivation to improve patient health-care diagnosis and treatment, for example, by early-detection (Fernandez par. 156).
As per claim 19, Hudson, Wasson, Graiver, and Fernandez teach all the limitations of claim 18 and further teach wherein the aberration includes at least one of a single nucleotide polymorphisms, a copy number polymorphisms, a gene fusion, a differentiated expression of a certain gene/protein, or a differential methylation status of a gene (Fernandez par. 52 teaches detecting the structure of any DNA molecules and identifying methylation, disease markers, nonsense and frame-shift mutations, and single nucleotide polymorphisms). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Hudson, Wasson, Graiver use aberrations as single nucleotide polymorphism as taught by Fernandez with the motivation to improve patient health-care diagnosis and treatment, for example, by early-detection (Fernandez par. 156).

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 10/25/2022 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues the withdrawal of the obviousness rejections. Applicant states that cited prior art references do not teach ranking the matched patients based at least on therapy costs, site location, and biological reasoning and does not teach ranking matched clinical trials based on patient location, population balance, and biological complexity (Remarks p. 8-10). Examiner respectfully disagrees. Graiver par. 255, 460, 499 teaches finding patients for a clinical trial, interpreted as matching, based on the cost of the trial, interpreted as therapy cost, location of the trial site, interpreted as location of the trial site, and causation of a medical event, interpreted as a biological reason. Graiver par. 203, 343, 406, 499, Table 3-7 teaches matching based on patient location, an eligibility model for a large patient population, interpreted population balance, and the severity of a medical condition, interpreted as medical or biological complexity; Tables 1-7 teach inclusion and exclusion criteria regarding querying clinical trials including modifiers, qualifiers, and common events. Population balance is based on demographic information of age and gender of matched patients. Graiver par. 203, 396, 439 teaches ranking the list of results based on patient comparable of age, height, weight, BMI, ethnicity, location, sex, and life expectancy. 
Applicant argues that Graiver does not disclose performing any analysis of patients matched to a trial and does not relate to a ranking engine that ranks the matched clinical trials based on population balance, because the disclosure related to estimating unknown patient attribute value of an unmatched patient and not ranking matched clinical trials for matched patients (p. 9-10). Examiner respectfully disagrees. The pending claims are directed to clinical trial matching. A limitation of the independent claims specifically involves matching patient health data and clinical trial eligibility data based on user inputs in order to output matched results. Another limitation of the pending claims ranks the matched results, which includes a ranking of patients for a clinical trial of interest and ranking clinical trials for a particular patient. Graiver par. 448, 460, 471-482, 499 teaches ranking and matching patients and trials based on therapy cost, site location, biological reasoning, patient location, population balance (age and gender), and biological complexity and also teaches ranking patient-trial matches.
As such the independent claims are unpatentable as stated above, and the dependent claims are also unpatentable as being obvious over the prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY M. PATEL/Examiner, Art Unit 3686                                                                                                                                                                                                        
/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686